COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re Lorena Ruby Castillo and Donald Phillips

Appellate case number:     01-14-00015-CV

Trial court case number: 2013-34541

Trial court:               246th District Court of Harris County

        On January 6, 2014, relators, Lorena Ruby Castillo and Donald Phillips, filed a petition
for writ of mandamus challenging the trial court’s August 29, 2013 orders appointing the
Department of Family and Protective Services as the temporary managing conservator for M.T.,
I.T., D.P., and L.P. The Court requests that the real parties in interest respond to the petition for
writ of mandamus. It is ordered that the response of any interested party shall be due within 14
days of the date of this order.
       It is so ORDERED.


Judge’s signature:/s/ Chief Justice Sherry Radack
                    Acting individually  Acting for the Court

Date: January 7, 2014